Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s amendments dated 4/27/22 are hereby entered.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 30-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PGPUB US 20100035222 A1 by Kukora et al (“Kukora”).
In regard to Claim 30, see rejection of Claim 21 made infra.
In regard to Claim 31, see rejection of Claim 22 made infra.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 26, 28, 30, 33-34, 36, and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over PGPUB US 20180296299 A1 by Iceman (“Iceman”), in view of PGPUB US 20170053564 A1 by Triano et al (“Triano”).
In regard to Claims 21, 30, and 36, Kukora teaches a robotic surgery system comprising:
a local robotic surgery station configured to perform robotic surgery on a patient…during robotic surgery; and
(see, e.g., F1, 100; see, e.g., 208 and p48-49 in regard to “at least one robot force/torque sensor”);
an operating table adjacent said local robotic surgery station comprising
	an operating table frame;
(see, e.g., F1, ST, horizontal portion);
at least one patient support configured to support the patient during robotic surgery;
(see, e.g., F1, ST, vertical portion);
[…]

a processor coupled to the at least one robotic force/torque sensor […]
(see, e.g., F1, 4);
Furthermore, to the extent to which Iceman may fail to teach the remaining claimed limitations, however, in an analogous reference Triano teaches
an operating table […]  comprising
	an operating table frame,
	(see, e.g., F8, 314);
at least one patient support configured to support the patient during […] surgery, 
		(see, e.g., F8, 312; see, e.g., p97 in regard to “patient during […] surgery”);
at least one patient force/torque sensor coupled between said operating frame and said at least one patient support and configured to sense linear force and rotative torque experienced by the patient during […] surgery as imparted on the body of the patient [during] surgery […], and
(see, e.g., F8, 302; see, e.g., p57-58 in regard to “sense linear force and rotative torque”);
a processor coupled to the […] at least one patient force/torque sensor…forces
(see, e.g., p69).

Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have added the features taught by Triano to the robotic surgery system as otherwise taught by Iceman, in order to provide additional feedback to the operator during surgery.
In regard to Claims 26 and 39, Iceman teaches this feature.  See, e.g., F1 and p32.

In regard to Claims 28, 34, and 40, Iceman teaches employing a strain gauge in regard to the robotic force/torque sensor and Triano teaches employing an ensemble of strain gauges in regard to the patient force/torque sensor (see rejection of Claim 21)
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have employed multiple strain gauges as taught by Triano as the robotic force/torque sensor as taught by Iceman, in order to better capture the aspects of the movement of the robotic device during surgery.

In regard to Claim 33, Iceman teaches the processor receiving data from the robotic force/torque sensor and Triano teaches the processor recording sensor data from the patient force/torque sensor (see, e.g., p69)
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the ability of the processor to record data as taught by Triano in regard to the robotic force/torque sensor as taught by Iceman, in order to provide a record of surgery to improve outcomes.

Claims 22, 31, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Iceman, in view of Triano, further in view of PGPUB US 20100035222 A1 by Kukora et al (“Kukora”).
In regard to Claims 22, 31, and 37, Kukora teaches this feature.  See, e.g., p46 and p92-93; and F15, s1506.
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the features taught by Kukora to the robotic surgery system as otherwise taught by the otherwise cited prior art, in order to provide additional feedback to the operator during surgery.

Claim 23, 32, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Iceman, in view of Triano, further in view of Kukora.
In regard to Claims 23, 32, and 38, Iceman teaches stopping the robotic surgery station when excessive force is applied via the robot (see, e.g., p55), and Kukora teaches monitoring whether or not excessive force is being applied to the patient force/torque sensor (see rejection of Claim 22);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have stopped the robotic surgery system, as taught by Iceman, in response to excessive force being detected via the patient force/torque sensor, as taught by Kukora, in order to instruct the practitioner as to the correct amount of force to apply. 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Iceman, in view of Triano, further in view of Kukora.
In regard to Claim 25, Kukora teaches recording data from the patient force/torque sensor (see, e.g., p13-14);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have recorded the data from both the patient force/torque sensor and the robot force/torque sensor, in order to better instruct the trainee how to perform the robotic surgery.



	Response to Arguments
	Applicant’s arguments are addressed by the updated statements of rejection made supra, which were necessitated by Applicant’s amendments.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Peter Vasat can be reached at 571-270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715